           Case 1:17-vv-01284-UNJ Document 83 Filed 04/27/21 Page 1 of 3


                                       Corrected

In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
ANGELA M. ANDRICKS,      *
                         *                         No. 17-1284V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: April 6, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; Influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         SIRVA; shoulder injury.
                         *
             Respondent. *
******************** *

Kevin A. Mack, Law Office of Kevin A. Mack, Tiffin, OH, for Petitioner;
Dhairya D. Jani, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 30, 2021, the parties filed a joint stipulation concerning the
petition for compensation filed by Angela Andricks on September 18, 2017.
Petitioner alleged that the Influenza (“flu”) vaccine she received on September 21,
2016, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused her to suffer from a left shoulder injury related to vaccination
administration (“SIRVA”). Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

    Respondent denies that the flu vaccine caused petitioner to suffer from
SIRVA or any other injury.

       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:17-vv-01284-UNJ Document 83 Filed 04/27/21 Page 2 of 3




      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $15,000.00 in the form of a check payable to
          petitioner; and

       b. A lump sum payment of $598.42, representing compensation for
          satisfaction of the Ohio Department of Medicaid lien, payable jointly
          to petitioner, and

                                Treasurer, State of Ohio
                                Ohio Tort Recovery Unit
                              350 Worthington Rd., Suite G
                                 Westerville, OH 43082

            Petitioner agrees to endorse this payment to the State of Ohio. This
            lump sum represents full satisfaction of any right of subrogation,
            assignment, claim, lien, or cause of action the State of Ohio had made
            to or on behalf of Angela M. Andricks from the date of her eligibility
            for benefits through the date of judgment in this case as a result of
            her alleged vaccine-related injury suffered on or about September
            21, 2016, under Title XIX of the Social Security Act.

       The above lump sum amounts represent compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Fed eral
Claims judge.
                                                2
 Case 1:17-vv-01284-UNJ Document 83 Filed 04/27/21 Page 3 of 3




IT IS SO ORDERED.

                                  s/Christian J. Moran
                                  Christian J. Moran
                                  Special Master




                              3
